        Case 8:21-bk-10958-ES       Doc 136 Filed 09/01/21 Entered 09/01/21 11:32:27   Desc
                                     Main Document     Page 1 of 4



 1   PETER C. ANDERSON
     United States Trustee
 2   Nancy S. Goldenberg (Bar No. 167544)
     Attorney for the U.S. Trustee
 3   Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160
 4   Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
 5   Facsimile: (714) 338-3421
     Email: Nancy.Goldenberg@usdoj.gov
 6

 7

 8                                UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 9                                       SANTA ANA DIVISION
10
      In re:                                            LEAD CASE NO. 21-bk-10958-ES
11
      PLAMEX INVESTMENT, LLC,                           Jointly Administered With:
12
      a Delaware limited liability company,
                                                        CASE NO. 21-bk-10957-ES
13
               Debtor and Debtors in Possession.        CHAPTER 11
14
      _______________________________________
15                                                      STIPULATION TO EXTEND TIME FOR THE
      In re:                                            U.S. TRUSTEE TO FILE A RESPONSE TO THE
16                                                      FIRST INTERIM APPLICATION OF LEVENE,
      3100 E. IMPERIAL INVESTMENT, LLC,                 NEALE, BENDER, YOO & BRILL, L.L.P. FOR
17                                                      APPROVAL OF FEES AND
      a Delaware limited liability company,             REIMBURSEMENT OF EXPENSES
18
               Debtor and Debtors in Possession.
19
      [ x] Affects both Debtors                         Hearing:
20                                                      Date: September 16, 2021
                                                        Time: 10:30 a.m.
21                                                      Ctrm: 5A (ZoomGov)
      [ ] Affects Plamex Investment, LLC only
22

23    [ ] Affects 3100 E. Imperial Investment,
24        LLC Only

25

26   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE:

27

28
        Case 8:21-bk-10958-ES           Doc 136 Filed 09/01/21 Entered 09/01/21 11:32:27               Desc
                                         Main Document     Page 2 of 4



 1          IT IS STIPULATED, by and between the Debtors’ counsel, Levene, Neale, Bender, Yoo & Brill

 2   L.L.P. (“Debtors’ Counsel”) and the United States Trustee for Region 16 (“U.S. Trustee”) though his

 3   counsel, Nancy S. Goldenberg, as follows:

 4          1.      The above-referenced cases were commenced by the filing of voluntary Chapter 11
     petitions on April 14, 2021.
 5
            2.      By Order entered April 15, 2021, this Court granted a motion for the joint administration of
 6
     the two captioned related cases.
 7
            3.      On June 9, 2021, The U.S. Trustee filed a Notice of Applicability of Large-Case (docket
 8
     entry no. 83), designating the cases as “Mega Cases.”
 9
            4.      On or about August 26, 2021, Debtors’ Counsel filed the First Interim Application Of
10
     Levene, Neale, Bender, Yoo & Brill L.L.P. For Approval Of Fees And Reimbursement Of Expenses;
11
     Declaration Of Ron Bender, Esq. for Levene, Neale, Bender, Yoo & Brill L.L.P. as docket entry number
12   132 (“First Interim Application”).
13          5.      The First Interim Application has been set for hearing on September 16, 2021.
14   Accordingly, without any extension, any responses or objections to the First Interim Application are due
15   by September 2, 2021, and any reply by Debtors’ Counsel is due by September 9, 2021.
16          6.      Due to the designation of these cases as “Mega Cases” and the magnitude of fees sought,

17   the U.S. Trustee respectfully requests additional time to review the First Interim Application and file a

18   response thereto.

19          SUBJECT TO COURT APPROVAL, IT IS STIPULATED AND AGREED as follows;
            A.      The U.S. Trustee shall have through and including September 9, 2021, to file any response
20
     or objection to the First Interim Application.
21
            B.      Debtors’ Counsel shall have through and including September 13, 2021, to file any reply to
22
     any response or objection filed to the First Interim Application.
23

24

25

26

27

28
Case 8:21-bk-10958-ES   Doc 136 Filed 09/01/21 Entered 09/01/21 11:32:27   Desc
                         Main Document     Page 3 of 4
        Case 8:21-bk-10958-ES                     Doc 136 Filed 09/01/21 Entered 09/01/21 11:32:27                                      Desc
                                                   Main Document     Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

 A true and correct copy of the foregoing document entitled STIPULATION TO EXTEND TIME FOR THE
 U.S. TRUSTEE TO FILE A RESPONSE TO THE FIRST INTERIM APPLICATION OF LEVENE,
 NEALE, BENDER, YOO & BRILL, L.L.P. FOR APPROVAL OF FEES AND
 REIMBURSEMENT OF EXPENSES will Be Served In The Manner Stated Below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
SEPTEMBER 1, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated

    •   Ron Bender rb@lnbyb.com
    •   Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
    •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
    •   Monica Y Kim myk@lnbyb.com, myk@ecf.inforuptcy.com
    •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Kyle J Mathews kmathews@sheppardmullin.com
    •   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
    •   Robert E Opera ropera@wghlawyers.com,
        jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. TO BE SERVED BY UNITED STATES MAIL: On SEPTEMBER 1, 2021, I will be served on the persons and/or
entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
is filed.

Plamex Investment, LLC, Attention: Donald Chae, 6988 Beach Blvd, Suite B-215
Buena Park, CA 90621


3. TO BE SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on SEPTEMBER 1,
2021, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours
after the document is filed.


SEPTEMBER 1, 2021                                    TARI KING                                /S/ TARI KING
DATE                                               PRINTED NAME                               SIGNATURE

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
